Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 1 of 13          PageID #: 1819




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


 SEA SALT, LLC,                         )
                                        )
              Plaintiff,                )
                                        )
       v.                               )      2:18-cv-00413-JAW
                                        )
 MATTHEW R. BELLEROSE, et al.,          )
                                        )
              Defendants.               )

 SEA SALT, LLC,                         )
                                        )
              Plaintiff,                )
                                        )
       v.                               )      2:20-cv-00099-JAW
                                        )
 TD Bank, N.A., et. al.,                )
                                        )
              Defendants.               )




                    ORDER ON MOTIONS TO CONSOLIDATE

       The plaintiff moves to consolidate two cases stemming from the same

 underlying fraudulent scheme pursuant to Federal Rule of Civil Procedure 42.

 Because the cases involve common questions of law or fact and the benefits of

 consolidation outweigh any costs, the Court concludes it is appropriate to consolidate

 the cases. The Court therefore grants the plaintiff’s motions.
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 2 of 13                   PageID #: 1820




 I.     BACKGROUND 1

        A.     Overview of the Fraud 2

        In the summer of 2017, Sea Salt, LLC hired a forensic accounting firm to

 investigate an unexplained and substantial loss of product for the year 2016 in the

 amount of 100,000 pounds of lobster. Sea Salt estimated that loss to be worth

 approximately $450,000 to $600,000 based on a price per pound estimate of $4.50 to

 $5.95. The forensic accounting firm determined that this missing product was the

 result of theft. These losses continued until at least June 2018.

        Based on the evidence, the cause of these losses, as it turned out, was indeed

 theft. An employee of Sea Salt would ship inventory to a company called “Mastro’s”

 but would not invoice Mastro’s for most of the product. The amount of this loss

 between January 1, 2017 and June 2018 totaled at least $1,496,427.67.                      This

 employee and his associates would then resell the stolen lobster at below market

 price. The profits from this fraudulent venture were deposited in accounts under the

 names “East End Transport” and “East End.”                East End is a Limited Liability

 Company organized and located in Maine.

        B.     The Two Cases

        Sea Salt currently has two cases pending before this Court arising out of the

 fraudulent scheme: the “2018 litigation” and the “2020 litigation.”




 1       The Court recounts the background only as relevant to the present motions to consolidate.
 2       The Court first presented this overview of the facts underlying Sea Salt’s claims in its
 August 27, 2019 order on Sea Salt’s motion for default judgment as to East End Transport, LLC.
 Decision and Order at 5-6 (ECF No. 86) (internal citations to record omitted).

                                                2
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 3 of 13                          PageID #: 1821




                 1.      Sea Salt, LLC v. Matthew R. Bellerose, 2:18-cv-00413-JAW

         On October 3, 2018, Sea Salt, LLC filed its First Amended Complaint in the

 state of Maine Superior Court, York County, against six defendants—Matthew

 Bellerose, Amanda Bellerose, Vincent Mastropasqua, Anthony Mastropasqua, 3 East

 End Transport, LLC, 4 and United Parcel Service, Inc. (UPS) 5—alleging fraud,

 embezzlement, money laundering, and civil RICO violations stemming from the

 alleged embezzlement of nearly $1.5 million in live lobster product from Sea Salt.

 Def. Vincent Mastropasqua’s Notice of Removal, Attach. 2, First Am. Compl. and

 Demand for Jury Trial (ECF No. 1) (First Am. Compl.). On October 5, 2018, the case

 was removed to this Court. Def. Vincent Mastropasqua’s Notice of Removal (ECF

 No. 1).

         On May 13, 2020, in light of Fifth Amendment self-incrimination concerns,

 Magistrate Judge Nivison stayed the proceedings against Matthew Bellerose. Order

 on Mot. to Stay (ECF No. 186).                The 2018 litigation remains stayed against

 Mr. Bellerose.


 3        On June 29, 2020, Sea Salt, Vincent J. Mastropasqua, and Anthony J. Mastropasqua filed a
 Stipulation of Dismissal, dismissing Sea Salt’s claims against them. Stipulation of Dismissal (ECF
 No. 205).
 4        East End failed to answer or otherwise defend the Bellerose lawsuit and on April 17, 2019, Sea
 Salt moved for entry of default. Pl.’s Mot. for Entry of Default (ECF No. 46). The Clerk of Court
 entered judgment against East End the same day. Order Granting Mot. for Entry of Default (ECF
 No. 47). On August 27, 2019, after an evidentiary hearing, the Court issued a decision and order on a
 motion for default judgment against East End in the amount of $4,500,000. Pl.’s Mot. for Entry of
 Default J. (ECF No. 41); Decision and Order (ECF No. 86). The Clerk entered default judgment against
 East End on August 28, 2019. Default J. (ECF No. 87). On August 29, 2019, Sea Salt filed a motion
 for an award of attorney’s fees against East End. Pl.’s Mot. for Att’y’s Fees (ECF No. 88). On October 3,
 2019, the Court granted the motion for award of attorney’s fees in the amount of $22,330.88. Order
 on Pl.’s Mot. for Att’y’s Fees (ECF No. 89).
 5        On February 4, 2019, the Court granted UPS’ motion to compel arbitration and dismissed
 without prejudice Sea Salt’s lawsuit against UPS. Order on Mot. to Compel Arbitration and to Dismiss
 (ECF No. 36).

                                                    3
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 4 of 13                        PageID #: 1822




        On September 29, 2020, Sea Salt moved for entry of default against PayPal,

 Inc. and Coinbase, Inc., claiming that “[n]either PayPal nor Coinbase responded to

 the trustee summonses in this action with a disclosure under oath as required by

 M.R. Civ. P. 4B(e) and 14 M.R.S. § 2614, 2701 and 2706,” Pl.’s Mot. for Entry of

 Default Against Trustees PayPal, Inc. and Coinbase, Inc. at 5 (ECF No. 219), and on

 October 19, 2020, the Clerk of Court entered a default against PayPal and Coinbase.

 Order Granting Mot. for Entry of Default (ECF No. 231). On February 3, 2021, the

 Court set aside the Clerk’s entry of default. Order Affirming the Recommended

 Decision of the Magistrate Judge (ECF No. 266).

        On November 4, 2020, Amanda Bellerose filed a Pre-Filing Conference

 Memorandum pursuant to Local Rule 56(h), informing the Court that she will seek

 summary judgment. Def. Amanda Bellerose’s Local Rule 56(h) Pre-Filing Conference

 Mem. (ECF No. 243). On April 12, 2021, Magistrate Judge Nivison conducted the

 Rule 56(h) conference and set the briefing schedule for Ms. Bellerose’s summary

 judgment motion. Report of Pre-Filing Conference under Local Rule 56(h) (ECF

 No. 276). Discovery as to Ms. Bellerose is now complete. 6




 6        The discovery deadline in this case was February 4, 2020. See Order on Mot. to Amend
 Scheduling Order (ECF No. 105). On January 29, 2020, the Magistrate Judge issued an order staying
 all discovery in this case. Procedural Order at 1 (ECF No. 114). On October 26, 2020, Ms. Bellerose
 moved to be allowed to depose two witnesses. Def. Amanda Bellerose’s Mot. for Leave to Conduct Deps.
 (ECF No. 238). On November 4, 2020, the Magistrate Judge granted the motion to depose two
 witnesses but did not allow a general reopening of discovery for forty-five days as Sea Salt requested.
 Order (ECF No. 242). The Magistrate Judge, however, allowed Sea Salt to file a motion with specific
 discovery requests. Id. On November 12, 2020, Sea Salt filed a motion to conduct discovery. Pl.’s Mot.
 to Conduct Disc. at 1-4 (ECF No. 245). The Magistrate Judge granted the motion and established a
 discovery deadline of February 1, 2021. Order (ECF No. 249). This February 1, 2021 deadline has not
 been extended.

                                                   4
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 5 of 13                       PageID #: 1823




                2.      Sea Salt, LLC v. TD Bank, N.A., 2:20-cv-00099-JAW

        On March 1, 2021, Sea Salt filed a Second Amended Complaint against six

 defendants—PayPal, Inc., Coinbase, Inc., Bellerose Investment Group, LLC (BIG), 7

 Cory Poulin, Platinum Pawn & Loan, and Constance Bellerose. Sea Salt, LLC v. TD

 Bank, N.A. (TD Bank), No. 2:20-cv-00099-JAW, Pl.’s Second Am. Compl. and Demand

 for Jury Trial (ECF No. 118). Sea Salt alleges that PayPal and Coinbase violated

 Maine’s Trustee Process Law, 14 M.R.S. § 2701, for failure to disclose assets and

 accounts belonging to Matthew Bellerose and/or East End. Id. ¶ 2(A). As to the other

 defendants, Sea Salt alleges fraudulent transfer, conversion, and civil RICO claims.

 Id. ¶¶ 2(B)-(E). The case has been the subject of intensive motion practice, but the

 Court has not yet issued a scheduling order.

        C.      Motions to Consolidate

        On March 5, 2021, Sea Salt moved in both cases to consolidate the two cases—

 the 2018 litigation and the 2020 litigation—pursuant to Federal Rule of Civil

 Procedure 42. Pl.’s Mot. to Consolidate (ECF No. 268) (Pl.’s Mot.); TD Bank, Pl.’s Mot.

 to Consolidate (ECF No. 120) (Pl.’s Mot. in 2020 Litigation). The motion in the 2018

 litigation essentially adopts the motion in the 2020 litigation and for convenience, the



 7       On August 3, 2020, Sea Salt moved for entry of default against BIG and for a hearing on its
 request for default judgment against BIG. Pl.’s Mot. for Entry of Default Against Def. Bellerose
 Investment Group, LLC and Req. for Hr’g on Rule 55(b)(2) Mot. for Default J. (ECF No. 50). On
 August 4, 2020, the Clerk entered a default against BIG. Order Granting Mot. for Entry of Default
 (ECF No. 52). On August 6, 2020, the Court granted Sea Salt’s request for a hearing on the motion
 for default judgment; however, due to the COVID-19 pandemic, as the Court was not holding
 evidentiary hearings inside the courthouse, it ordered the Clerk’s Office to schedule an evidentiary
 hearing on the motion for default judgment as soon as possible once the District recommences
 evidentiary hearings within the courthouse. Order (ECF No. 54). The damages hearing took place on
 March 15, 2021. Min. Entry (ECF No. 125). Sea Salt filed its renewed motion for default judgment on
 April 12, 2021. Pl.’s Renewed Mot. for Default J. and Mot. to Pierce the Corporate Veil (ECF No. 134).

                                                   5
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 6 of 13             PageID #: 1824




 Court refers to the motion in the 2020 litigation in discussing both motions. Compare

 Pl.’s Mot.; with Pl.’s Mot. in 2020 Litigation. On March 26, 2021, Amanda Bellerose

 responded in opposition. Def. Amanda Bellerose’s Opp’n to Pl.’s Mot. to Consolidate

 (ECF No. 269) (Amanda Bellerose’s Opp’n).          Sea Salt replied to Ms. Bellerose’s

 opposition on April 9, 2021. Pl.’s Reply Mem. in Supp. of Mot. to Consolidate (ECF

 No. 274) (Pl.’s Reply). Only Ms. Bellerose opposed Sea Salt’s motion in the 2018

 litigation. No party in the 2020 litigation opposed the motion for consolidation in that

 case.

 II.     PARTIES’ POSITIONS

         A.     Sea Salt’s Motions

         Sea Salt “moves pursuant to Rule 42 of the Federal Rules of Civil Procedure to

 consolidate this action” with the 2020 litigation. Pl.’s Mot. at 1. For support, Sea Salt

 relies on the motion to consolidate it filed in the 2020 litigation. Id.

         Sea Salt argues that “none of the parties . . . will be prejudiced by

 consolidation.”      Pl.’s Mot. in 2020 Litigation at 4.   Rather, it contends “judicial

 economy and fairness to the parties will be advanced by consolidation because [Sea

 Salt] is in the process of preparing a Motion for Disclosure Hearing in the 2018

 litigation.”   Id.    It claims that motion “will include a request for each of the

 Defendants in the . . . 2020 litigation to disclose any assets that they have in their

 possession belonging to East End Transport.” Id. Sea Salt further argues that it

 plans to file a 14 M.R.S. § 2614 motion, charging PayPal in the 2018 litigation, but

 its § 2614 motion as to Coinbase should be brought in the 2020 litigation. Id. at 3. It



                                              6
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 7 of 13            PageID #: 1825




 claims that “[b]ecause the legal issues to be briefed in each motion will necessarily

 overlap, judicial economy will be promoted by combining and consolidating the

 motions.” Id.

        Regarding Amanda Bellerose, Sea Salt states that “discovery has nearly

 wrapped up” and claims that “[g]iven the length of time that it will take for [her

 summary judgment] motion to be briefed and decided, having this case consolidated

 with the 2018 litigation will not unduly prejudice” her. Id. at 5. Sea Salt contends

 its § 2614 motions as to PayPal and Coinbase “can proceed at the same time

 Mrs. Bellerose’s motion is pending, and she will not need to participate in the briefing

 of any issues related to the Trustees.” Id. “Assuming summary judgment is not

 granted in favor of Mrs. Bellerose,” Sea Salt argues that “this case should be tried

 only once, to one jury, with all of the facts alleged against the parties decided at the

 same time to avoid inconsistent verdicts.” Id. Furthermore, Sea Salt’s “Motion for a

 Disclosure Hearing will also ask for an order requiring Amanda Bellerose to hold and

 answer pursuant to 14 M.R.S. § 3127-A,” which may resolve the claims against her.

 Id. at 6.

        B.    Amanda Bellerose’s Opposition

        Ms. Bellerose cites Peter Condakes Co., Inc. v. Sandler Bros., No. 09-cv-168-

 P-S, 2009 U.S. Dist. LEXIS 66762 (D. Me. July 29, 2009), and argues that

 consolidation is inappropriate because “the parties are different, the causes of action

 before the Court are different, and the discovery process is at a significantly different




                                            7
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 8 of 13            PageID #: 1826




 stage when compared to the 2020 litigation.” Amanda Bellerose’s Opp’n at 4. She

 puts forth four specific arguments.

       First, Ms. Bellerose argues that “while there may be threads of similarities

 between the two matters, each presents different parties,” including Ms. Bellerose,

 who is not a party to the 2020 litigation. Id. Second, she contends “the causes of

 action before the court in the present litigation differ from those in the 2020

 litigation.” Id. Third, she asserts “the procedural posture in the 2020 litigation and

 present matter are at two significantly different stages.” Id. For example, discovery

 has been completed in the 2018 litigation but has not even begun in the 2020

 litigation. Id. She claims she would be prejudiced by consolidation, which would

 require “a new scheduling order to issue, and certainly new rounds of written

 discovery and deposition,” requiring her to “start[] the litigation process from the

 beginning after already litigating this matter for over two years.” Id. at 5. Finally,

 she argues that Sea Salt’s intended motion for a disclosure hearing is not yet filed

 and therefore “basing a determination of consolidation on this theoretical is

 inappropriate.” Id.

       C.     Sea Salt’s Reply

       Sea Salt replies to Ms. Bellerose’s opposition, arguing that “[t]remendous

 overlap exists between this 2018 litigation and [the 2020 litigation], inexorably

 intertwining the claims against trustees, fraudulent LLCs, and the upcoming motions

 for a disclosure hearing that will implicate multiple Defendants in both actions.” Pl.’s

 Reply at 1. It asserts that “[f]rom a judicial economy standpoint, it makes sense to



                                            8
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 9 of 13            PageID #: 1827




 conduct one disclosure proceeding after default judgment against [BIG] has been

 entered, combining that hearing with one for the judgment against East End

 Transport, LLC.” Id. at 2. In fact, it claims Ms. Bellerose “would benefit from

 consolidation rather than two separate orders to hold and answer, and two separate

 disclosure proceedings.” Id. at 3. It also claims that Ms. Bellerose’s alleged fraud

 extends into the 2020 litigation because “she was paid cash from BIG” and thus for

 her “own protection, she should want to monitor and stay informed about the facts

 raised in the 2020 litigation.” Id. at 2 (emphasis in original). Sea Salt distinguishes

 Peter Condakes Co. by claiming that case involved two separate cases that would not

 ultimately be heard by the same factfinder, while in the instant case, both the 2018

 and 2020 litigation “should be heard by the same jury because they both involve the

 same RICO criminal enterprise.” Id. Finally, Sea Salt argues that “the timing of the

 summary judgment process and the impending discovery phase in the 2020 litigation

 coincides perfectly.” Id. at 3. Assuming that Ms. Bellerose is not absolved of liability,

 “these cases should be tried to one jury at the same time.” Id.

 III.   DISCUSSION

        A Court may consolidate two actions if they “involve a common question of law

 or fact.” FED. R. CIV. P. 42(a). Consolidation is best understood “not as completely

 merging the constituent cases into one, but instead as enabling more efficient case

 management while preserving the distinct identities of the cases and the rights of the

 separate parties in them.” Hall v. Hall, 138 S. Ct. 1118, 1125 (2018). The First

 Circuit employs a two-part framework for determining consolidation. Seguro de



                                            9
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 10 of 13           PageID #: 1828




 Servicio de Salud de P.R. v. McAuto Sys. Grp., Inc., 878 F.2d 5, 8 (1st Cir. 1989). “The

 threshold issue is whether the two proceedings involve a common party and common

 issues of fact or law.” Id. (emphasis in original). “Once this determination is made,

 the trial court has broad discretion in weighing the costs and benefits of consolidation

 to decide whether that procedure is appropriate.” Id.; see United States v. Charter

 Int’l Oil Co., 83 F.3d 510, 516 n.7 (1st Cir. 1996) (“District courts may find . . .

 consolidation useful, if the cases so warrant, to expedite and clarify matters. But

 they are not required to do so”). “A motion for consolidation will usually be granted

 unless the party opposing it can show ‘demonstrable prejudice.’” Id.

       Sea Salt argues that “judicial economy and fairness to the parties will be

 advanced by consolidation” because of its impending “Motion for Disclosure Hearing”

 and contends the “case should be tried only once, to one jury, with all of the facts

 alleged against the parties decided at the same time to avoid inconsistent verdicts.”

 Pl.’s Mot. in 2020 Litigation at 4-5. Ms. Bellerose counters, arguing that “parties are

 different, the claims are different, and the procedural posture in each matter is at

 significantly different stages.” Amanda Bellerose’s Opp’n at 5.

       This case plainly involves common parties and common issues of fact or law.

 While the underlying fraudulent scheme involved multiple individuals and

 companies, the claims in both cases stem from Matthew Bellerose’s fraudulent

 scheme to embezzle lobster from Sea Salt. Sea Salt has alleged an overarching civil

 RICO conspiracy connecting the parties in both cases to Mr. Bellerose’s scheme. For

 her part, Ms. Bellerose allegedly knew of her husband’s scheme and consciously



                                           10
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 11 of 13           PageID #: 1829




 disregarded it, profiting from her husband’s fraud. First Am. Compl. ¶¶ 54-84.

 Ms. Bellerose may not be a defendant in the 2020 litigation but her alleged actions

 are directly related to the facts and law at issue in that case.

       Ms. Bellerose points to Judge Singal’s opinion denying a motion to consolidate

 in Peter Condakes Co., Inc. v. Sandler Bros., No. 09-cv-168-P-S, 2009 U.S. Dist. LEXIS

 66762 (D. Me. July 29, 2009).       Unlike Peter Condakes Co., however, Sea Salt

 demanded a jury trial in both cases. Thus, this is not a case where two different

 factfinders are involved. In fact, judicial economy would benefit from having both

 cases tried before the same jury.

       Ms. Bellerose is correct that in Peter Condakes Co., the judge denied the motion

 to consolidate in part because the discovery process had proceeded further in one case

 than the other and, in fact, a scheduling order had not yet issued in one case. It is

 true that discovery as to Ms. Bellerose is complete in the 2018 litigation while

 discovery has yet to begin in the 2020 litigation. Ms. Bellerose fears that if the Court

 orders consolidation, a new scheduling order will issue and “certainly” new rounds of

 written discovery and depositions will be needed, requiring Ms. Bellerose to restart

 the litigation process. Amanda Bellerose’s Opp’n at 5.

       Although the Court understands Ms. Bellerose’s concern, the Court views the

 discovery issue as manageable in the context of these cases. Here, the Magistrate

 Judge just issued the Report of Pre-Filing Conference under Local Rule 56(h) and set

 the following deadlines for the disposition of Ms. Bellerose’s proposed motion for

 summary judgment: (1) April 30, 2021: Ms. Bellerose’s summary judgment motion



                                            11
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 12 of 13         PageID #: 1830




 deadline; (2) May 28, 2021: Sea Salt’s opposition; and (3) June 18, 2021:

 Ms. Bellerose’s reply. Report of Pre-Filing Conference under Local Rule 56(h) (ECF

 No. 276). Thus, under the April 12, 2021 order, Ms. Bellerose’s motion for summary

 judgment will not be ready for decision until June 18, 2021 at the earliest and there

 is no specific timetable for issuance of a decision on her motion for summary

 judgment. Therefore the 2018 litigation is not ready to go to trial.

       Moreover, even though a scheduling order has not issued in the 2020 litigation

 due to the intensive motion practice, whatever delay results from consolidation will

 be counterbalanced by the efficiencies of having similar claims resolved in one

 consolidated case, rather than in piecemeal basis on independent tracks. The cases

 here involve common questions of law or fact. While some of the parties and claims

 are different, both actions allege a civil RICO conspiracy stemming from the same

 fraudulent scheme. Sea Salt has stated its intent to move for a disclosure hearing,

 and it would be more economical to hold one hearing and issue one order as opposed

 to two or more. In the event Ms. Bellerose ultimately proceeds to trial, both cases

 have the same factual basis and may involve the same witnesses and exhibits, and

 would thus benefit from being tried together. In addition, consolidation would reduce

 the risk of inconsistent verdicts, should the matter go to trial. Furthermore, while

 Ms. Bellerose is not a party to both actions, PayPal and Coinbase are, and

 consolidation would streamline the proceedings as to them.        In sum, the Court

 concludes the benefits of consolidation outweigh any costs.




                                           12
Case 2:20-cv-00099-JAW Document 136 Filed 04/15/21 Page 13 of 13          PageID #: 1831




       Finally, this Court has “considerable discretion” in case management. United

 States v. Charles George Trucking, Inc., 34 F.3d 1081, 1090 (1st Cir. 1994) (quoting

 Geremia v. First Nat’l Bank, 653 F.2d 1, 5 (1st Cir. 1981)). If Ms. Bellerose wishes to

 suggest an expedited discovery process in the consolidated cases, she is free to do so.

 Right now, however, Ms. Bellerose’s concern about additional discovery is not a

 sufficient “demonstrable prejudice” to prohibit consolidation. Seguro de Servicio de

 Salud, 878 F.2d at 8.

 IV.   CONCLUSION

       The Court GRANTS Sea Salt, LLC’s Motion to Consolidate in Sea Salt, LLC v.

 Matthew R. Bellerose, 2:18-cv-00413-JAW (ECF No. 268), and GRANTS Sea Salt,

 LLC’s Motion to Consolidate in Sea Salt, LLC v. TD Bank, N.A., 2:20-cv-00099-JAW

 (ECF No. 120).


       SO ORDERED.

                                                /s/ John A. Woodcock, Jr.
                                                JOHN A. WOODCOCK, JR.
                                                UNITED STATES DISTRICT JUDGE

 Dated this 15th day of April, 2021




                                           13
